    CASE 0:19-cr-00250-WMW-ECW Document 118 Filed 08/13/20 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


 United States of America,                                Case No. 19-cr-0250 (WMW/ECW)

                              Plaintiff,
                                                                     ORDER
        v.

 Johnnie Lamar Haynes (1),

                              Defendant.


       This matter is before the Court on Defendant Johnnie Lamar Haynes’s motion for a

continuance of trial and to exclude time under the Speedy Trial Act. (Dkt. 116.) For the

reasons addressed below, Haynes’s motion is denied.

       On August 3, 2020, the Court issued a Trial Notice and Final Pretrial Order

scheduling the jury trial in this matter to begin on September 16, 2020. Defendant now

requests that the Court grant a continuance of the trial pursuant to 18 U.S.C.

§ 3161(h)(7)(A), which permits the Court to grant a continuance and exclude time under

the Speedy Trial Act upon finding that the ends of justice served by granting a continuance

outweigh the best interest of the public and the defendant in a speedy trial. The sole basis

for Haynes’s motion is that he “does not believe it is in his best interest to go to trial during

the course of a pandemic.”

       The Court has reviewed and carefully considered Haynes’s motion. The reasoning

set forth in Haynes’s motion does not demonstrate that the ends of justice served by

continuing the trial date outweigh the best interest of the public and defendant’s right to a
    CASE 0:19-cr-00250-WMW-ECW Document 118 Filed 08/13/20 Page 2 of 2




speedy trial under 18 U.S.C. § 3161(h)(7)(A). As reflected in General Order No. 17, issued

on June 26, 2020, by Chief Judge John R. Tunheim, the District of Minnesota has

determined that criminal jury trials may resume if conducted with appropriate safeguards.

See General Order No. 17, In re: Updated Guidance to Court Operations Under the

Exigent Circumstances Created by COVID-19 (D. Minn. June 26, 2020). To that end, the

District of Minnesota has developed a protocol to resume jury trials in a manner that

ensures the health and safety of all participants.1 This protocol requires jury trials to be

conducted with adequate safeguards, including social distancing and personal protective

equipment. In light of the foregoing determinations and efforts, the ongoing nature of the

COVID-19 pandemic is not, without more, a sufficient basis to warrant a trial continuance.

Because Haynes’s motion for a continuance does not rely on any facts or circumstances

specific to himself or this case that would render a jury trial unsafe to begin on the currently

scheduled date, he has not established that a trial continuance in this case is warranted.

       Based on the foregoing analysis and all the files, records and proceedings herein, IT

IS HEREBY ORDERED that Defendant Johnnie Lamar Haynes’s motion to continue the

trial date and exclude time under the Speedy Trial Act, (Dkt. 116), is DENIED.


Dated: August 13, 2020                                     s/Wilhelmina M. Wright
                                                           Wilhelmina M. Wright
                                                           United States District Judge




1
        The Draft Protocol for Jury Trials in the District of Minnesota, last updated on
August 7, 2020, is available on the District of Minnesota’s website at
https://www.mnd.uscourts.gov/coronavirus-covid-19-guidance.


                                               2
